DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Species A with claims 12-16 are withdrawn in the reply filed on February 24, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner should explain how the restricted claims are patentable distinct.  This that there are plural species in the application which cause a burden on the Examiner.
Applicant argues “claims 1, 12, and 17 are related to a touch screen and therefore are part of the same invention. Specifically, claims 1, 12, and 17 have similar limitations related to a touch screen, including ‘a flexible display screen; a supporting layer, comprising: a first surface, connected with a back surface of the flexible display screen; and a second surface opposite to the first surface; and a light transmitting hole communicating the first surface and the second surface; and a transparent supporting member.’ In such a case, the touch screen of claim 1 and the touch screen method of claim 12 are indistinct. Accordingly, Applicant requests that the restriction requirement under 35 U.S.C. 121 be withdrawn.” However, Examiner respectively disagrees.
Species A is directed to an apparatus related to claims 1 and 17 and its dependent claims under CPC classification G06F3/041. 
Species B is directed to a manufacturing processing method for forming an apparatus related to claim 12 and its dependent claims under CPC classification H01L21/021-022. Therefore, claims 12-16 are not drawn to Species A. 
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a species, there being no allowable generic or linking claim. 
Claims 1-11, 17-20 are examined.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 11, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al (US 2018/0005005 A1).
As to claim 1: He discloses a touch screen (Figs. 20-35, “a touch screen”; Abstract, ¶0054), comprising: 
a flexible display screen (Figs. 20-35, “a flexible display screen 433a”; ¶0218-0223); 
a supporting layer (Figs. 20-35, “a supporting layer 433b”), comprising: 
a first surface, connected with a back surface of the flexible display screen (Figs. 30-35, a first surface, connected with a back surface of the flexible display screen 433a); 
a second surface opposite to the first surface (Figs. 20-35, a second surface opposite to the first surface); and 
a light transmitting hole communicating the first surface and the second surface (Fig. 34A-34B, “a light transmitting hole 951a” communicating the first surface and the second surface; ¶0211); and 
a transparent supporting member, wherein at least a part of the transparent supporting member is disposed in the light transmitting hole, the at least a part of the 
As to claim 2: He discloses the end of the supporting member in the light transmitting hole is entirely flush with the first surface (Figs. 34A-34B show the end of the supporting member in the light transmitting hole is entirely flush with the first surface).  
As to claim 5: He discloses the supporting member and the supporting layer are integrally formed (Figs. 34A-34B show “the supporting member 951b and the supporting layer 433b are integrally formed).  
As to claim 11: He discloses a protective film disposed on a display surface of the flexible display screen which is opposite to the back surface (Fig. 34A, “a protective film 431” disposed on a display surface of the flexible display screen 433a which is opposite to the back surface).  
As to claim 17: He discloses a terminal device (Figs. 30-35, “a terminal device”; Abstract), comprising 
a touch screen (Figs. 30-35, “a touch screen 423”; ¶0054, 0173-0175) that comprises: 
a flexible display screen (Figs. 30-35, “a flexible display screen 433a”; ¶0195-0217); 

a transparent supporting member, wherein at least a part of the transparent supporting member is disposed in the light transmitting hole, the at least a part of the transparent supporting member includes an end of the supporting member, and at least a part of the end of the supporting member is flush with the first surface (Figs. 30-35, “a transparent supporting member 651b”, wherein at least a part of the transparent supporting member is disposed in the light transmitting hole 951a, the at least a part of the transparent supporting member includes an end of the supporting member, and at least a part of the end of the supporting member is flush with the first surface; ¶0195-0217).
As to claim 20: He discloses the supporting member and the supporting layer are integrally formed (Figs. 34A-34B show the supporting member 951b and the supporting layer 433b are integrally formed; ¶0195-0217).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 3-4, 9-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 2018/0005005 A1) as applied to claim 1 above.
As to claim 3: He does not expressly disclose the supporting member is connected with the light transmitting hole through a transparent first adhesive member. However, He teaches a touch screen comprises multiple stacking layers, wherein each of stacking layers are connected by one of a plurality of transparent adhesive members (Figs. 20A-35; ¶0186). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify He to apply a first transparent adhesive member between the supporting member and the light transmitting hole, such that the supporting member is connected with the light transmitting hole through a transparent first adhesive member as taught by He. The motivation would have been in order to form a touch screen by stacking multiple layers with the transparent adhesive members.
As to claim 4: He discloses an end of the first adhesive member that is close to the flexible display screen is flush with the first surface (Figs. 34A-35B; ¶0186).  
As to claim 9: He does not expressly disclose a first adhesive layer is disposed between the flexible display screen and the supporting layer, and the first adhesive layer comprises a light transmitting adhesive layer that corresponds to the light transmitting hole. However, He teaches a touch screen comprises multiple stacking layers, wherein each of stacking layers are connected by one of a plurality of 
As to claim 10: He does not expressly disclose a transparent second adhesive layer is disposed between the flexible display screen and the supporting layer. However, He teaches a touch screen comprises multiple stacking layers, wherein each of stacking layers are connected by one of a plurality of transparent adhesive members (Figs. 20A-35; ¶0186). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify He to apply a transparent second adhesive layer is disposed between the flexible display screen and the supporting layer as taught by He. The motivation would have been in order to form a touch screen by stacking multiple layers with the transparent adhesive members.
As to claim 18: He discloses the end of the supporting member in the light transmitting hole is entirely flush with the first surface (Figs. 34A-34B show the end of the supporting member 951b in the light transmitting hole 951a is entirely flush with the first surface; ¶0195-0217).
He does not expressly disclose the supporting member is connected with the light transmitting hole through a transparent first adhesive member. However, He teaches a terminal device comprises multiple stacking layers, wherein each of stacking 
As to claim 19: He discloses an end of the first adhesive member that is close to the flexible display screen is flush with the first surface (Figs. 34A-34B, an end of the first adhesive member that is close to the flexible display screen is flush with the first surface; ¶0186-0217). In addition, the same motivation is used as the rejection of claim 19.  

Claim(s) 6-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 2018/0005005 A1) as applied to claim 1 above, and further in view of HE et al (US 2020/0218392 A1), hereinafter He1.
As to claim 6: He discloses the supporting member comprises a first supporting portion (Figs. 34A-34B, the supporting member 951b comprises a first supporting portion). He does not expressly disclose the first supporting portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface. However, He1 teaches a touch screen comprises a first supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially disposed in a light transmitting hole of a supporting layer; and 
As to claim 7: Hi does not expressly disclose the second supporting portion is connected with the second surface through a second adhesive member. However, Hi teaches a touch screen comprises multiple stacking layers, wherein each of stacking layers are connected by one of a plurality of transparent adhesive members (Figs. 20A-35; ¶0186). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hi to apply a second transparent adhesive member between the second support portion of the supporting member and the second surface of the supporting layer, such that the second supporting portion is 
As to claim 8: Claim 8 is a dependent claim of claim 6. The prior art He1 further discloses claim limitation of the first supporting portion is partially disposed in the light transmitting hole, and bottom surfaces of both the first supporting portion and the second supporting portion which are away from the second surface of the supporting layer are flush (Fig. 2 shows the first supporting portion is partially disposed in the light transmitting hole, and bottom surfaces of both the first supporting portion and the second supporting portion which are away from the second surface of the supporting layer are flush; ¶0140-0141). In addition, the same motivation is used as the rejection of claim 8.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LIN LI/
Primary Examiner, Art Unit 2693